Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel L. Coil appeals the district court’s order denying relief on his 42 U.S.C. § 1988 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Coil v. Peterkin, No. 1:07-cv-00145-WO-WWD, 2009 WL 3247848 (M.D.N.C. Oct. 5, 2009). We deny Coil’s motions for appointment of counsel and for a stay. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.